Citation Nr: 0113927	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $826.67.






ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to October 
1957, and from September 1960 to December 1961.  The 
appellant is the veteran's brother and legal guardian.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

In balancing the faults with the facts of this case, VA was 
primarily at fault for the creation of an overpayment of 
compensation benefits in the amount of $826.67.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $826.67 is contrary to the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the incompetent veteran has been in 
receipt of disability compensation at the 100 percent rate 
with additional entitlement for aid and attendance and special 
monthly compensation due to blindness for many years.  The 
appellant, the veteran's brother, was appointed as his legal 
guardian for purposes of handling his financial affairs in 
January 1998, following the untimely death of their sister, 
who had been both the veteran's legal guardian and full-time 
caretaker since 1991, in the veteran's home in Florida on 
December 23, 1997.  Following the death of his sister, another 
sister of the veteran's became his full-time caretaker, and he 
was relocated to the State of Tennessee.  In connection with 
his appointment as legal guardian of the veteran, the 
appellant signed a VA "Fiduciary Agreement" on January 7, 
1998, which advised him of his responsibility to immediately 
notify VA if the veteran left his custody or if there was any 
change in his status, e.g., hospitalization, employment, 
marriage, separation, or death.  In addition, the Board notes 
that during all relevant periods in question (i.e., since his 
appointment as the veteran's legal guardian and for the events 
leading up to the creation of the overpayment), the appellant 
has been a resident of the State of Florida and an officer on 
full-time active duty in the United States Army.

The overpayment in question was created as a result of the 
veteran's hospitalization at a VA medical facility in 
Tennessee between September 27, 1999, and October 6, 1999.  
Due to the size of the veteran's estate upon his admission on 
September 27th, see Memorandum from Fiduciary Unit, dated 
October 7, 1999, of record, and the fact that VA was not 
timely notified by the appellant of this hospitalization, an 
award action retroactively terminated the veteran's 
compensation payments under the authority of 38 U.S.C.A. 
§ 5503(b)(1)(A) (West 1991), resulting in the $826.67 
overpayment.  See Audit report dated February 29, 2000.  
Under the aforementioned statutory section, when a veteran is 
rated incompetent by VA, has neither spouse nor child, and is 
hospitalized, institutionalized or domiciled by the United 
States or any political subdivision thereof with or without 
charge, and has an estate which equals or exceeds $1,500, 
further payment of compensation will not be made until the 
estate is reduced to $500.  See 38 U.S.C.A. § 5503; 38 C.F.R. 
§ 3.557(b) (2000).  The legislative history of section 5503 
discloses that the purpose of this law is to prevent 
gratuitous benefits for incompetent veterans receiving care 
at public expense from accumulating in excessive amounts and 
passing, upon the death of the veteran, to relatives having 
no claim against the Government on account of the veteran's 
military service.  See S. Rep. No. 344, 86th Cong., 1st Sess. 
(1959), reprinted in 1959 U.S.C.C.A.N. 2048.

The facts detailing how this overpayment was created are more 
fully detailed in the July 2000 statement of the case, and 
the appellant does not further dispute the underlying facts 
which led to the creation of the overpayment or the current 
amount of the overpayment (adjusted upon re-calculation in 
February 2000 to the above-cited figure of $826.67).

On appeal, the appellant argues that a waiver of the 
overpayment is in order because although he was aware of his 
responsibilities with respect to the Fiduciary Agreement he 
signed on January 7, 1998, he was not actually aware of the 
specific requirements of 38 U.S.C.A. § 5503 until after the 
overpayment was created.  The record on appeal supports his 
argument to the extent that it is shown that he was not given 
specific notice of the section 5503 provisions until October 
13, 1999, when the RO sent him a letter advising him of this 
law.  He further argues that the veteran's estate increased 
only due to the unusual circumstances surrounding his 
appointment as the veteran's legal guardian in January 1998 
(the unexpected and tragic death of their sister in the 
veteran's home in Florida, which led to the decision to sell 
that home and relocate the veteran to Tennessee).  The 
appellant also argues that recovery of the debt would cause 
undue financial hardship in light of the high costs associated 
with the veteran's care, which includes the caretaker-sister's 
living expenses and upkeep given the full-time nature of her 
live-in caregiver status.

Waiver of recovery of an overpayment of compensation benefits 
may be authorized where collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a), 
(c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements:  fault 
of debtor; balancing of faults; undue financial hardship; 
collection would defeat purpose of the benefits; unjust 
enrichment to either VA or debtor; and changing position to 
one's detriment.  38 C.F.R. § 1.965(a) (2000).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (2000).

After having carefully considered the appellant's contentions 
and the other evidence of record, the Board concludes that 
the facts in this case warrant the exercise of reasonableness 
and moderation by the government with respect to its 
enforcement of collection of the overpayment in question.

Looking at the particular facts in this case it is apparent 
to the Board that the appellant was not actually aware of the 
section 5503 reporting requirements detailed to him in the 
RO's letter of October 13, 1999, until after the overpayment 
was created due to the veteran's September 1999 VA hospital 
admission.  Hence, although he was obligated to report status 
changes such as hospitalizations per the January 1998 
Fiduciary Agreement, it appears unreasonable to find that he 
was also, as the Committee found, "fully informed" of the 
rather arcane section 5503 requirements given that (1) he was 
not specifically aware of these requirements until after the 
overpayment was created, and (2) as a resident of Florida and 
an active duty soldier, he was probably not immediately aware 
of the veteran's admission to a VA hospital in Tennessee on 
September 27, 1999.  With respect to the latter, it seems 
rather unlikely to the Board that the appellant as the 
veteran's out-of-state legal guardian would have had first-
hand knowledge of this hospital admission.  And even if he 
was aware of the hospital admission as well as the size of 
the veteran's estate when he was admitted on September 27th, 
it is further unlikely given the fact that he did not then 
know of the specific sec. 5503 requirements that he would 
have advised the RO of the hospital admission so as to avoid 
creation of the overpayment.

All in all, the Board finds the appellant's candid pleadings 
regarding the unusual and tragic set of circumstances which 
led to his appointment as the veteran's legal guardian as a 
result of their sister's death in December 1997, the events 
which occurred shortly thereafter that led to the sale of the 
veteran's home in Florida and his relocation to Tennessee to 
be cared for by another sister, as well as his lack of 
knowledge of the section 5503 reporting requirements prior to 
the veteran's September 1999 hospitalization support a 
finding in favor of waiver of the overpayment.  For these 
reasons, and with resolution of all reasonable doubt in the 
appellant's favor given the relative balance of evidence for 
and against the claim, the Board concludes that in balancing 
the faults, it is unfair to require the appellant to repay 
this debt.  In fairness to the appellant, the facts of this 
case require the government to exercise forbearance.

Accordingly, waiver of the overpayment in the amount of 
$826.67 is in order, based on the standard of equity and good 
conscience.  38 C.F.R. §§ 1.963, 1.965(a).



ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the calculated amount of $826.67 is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

